        Case 1:19-cr-10080-NMG Document 460 Filed 07/12/19 Page 1 of 15



                             UNITED STATES DISTRICT COURT
                              DISTRICT OF MASSACHUSETTS

____________________________________
                                    )
UNITED STATES OF AMERICA            )
                                    )
            v.                      )                 Criminal No. 19-10080-NMG
                                    )
(4)   GAMAL ABDELAZIZ,              )
(8)   MOSSIMO GIANNULLI,            )
(11) DOUGLAS HODGE,                 )
(14) LORI LOUGHLIN,                 )
                                    )
            Defendants.             )
____________________________________)

                 GOVERNMENT’S REPLY TO DEFENDANTS’ RESPONSE
                  TO MOTION REGARDING CONFLICTS OF INTEREST

       The government respectfully submits this reply to the responses of defendants Gamal

Abdelaziz, Mossimo Giannulli, Douglas Hodge, and Lori Loughlin in opposition to the

government’s motion for a hearing concerning conflicts of interest.

        The defendants’ responses make clear both that their interests are directly adverse to those

of U.S.C.—the university they are alleged to have defrauded as part of the charged conspiracy—

and that their defense may be materially limited by their attorneys’ concurrent representation of

the alleged victim. Indeed, Giannulli, Loughlin, and Hodge each concede at least some aspects of

this conflict.1 Accordingly, the principal issues for the Court to address are first, the extent to

which defense counsels’ conflicts of interest are sufficiently significant that they require




       1
          The intemperate effort by Abdelaziz’s counsel to falsely impugn the government’s
motives in raising these issues merits little response. (See Abdelaziz Br. at 1–5). This Court has
an obligation to inquire as to conflicts of interest implicating a defendant’s right to conflict-free
counsel, and the government is duty-bound to bring such conflicts to the Court’s attention,
particularly where, as here, the conflicts are significant and may require disqualification.
        Case 1:19-cr-10080-NMG Document 460 Filed 07/12/19 Page 2 of 15



disqualification in the absence of the victim’s consent, and second, whether, even if they do not,

they are appropriately addressed by the defendants’ proposed work-arounds.

        For the reasons set forth below and in its opening brief, the government submits that the

conflicts could require disqualification, but that, regardless of how the Court resolves that issue,

the defendants’ proposed use of conflict counsel poses independent concerns.

                                            ARGUMENT

        I.     The Conflicts of Interest Are Significant and May Require
               Disqualification in the Absence of U.S.C.’s Consent

               A. U.S.C.’s Interests Are Directly Adverse to the Defendants’ Interests

        “Loyalty to a current client prohibits undertaking representation directly adverse to that

client without that client’s informed consent.” Mass. R. Prof. C. 1.7 cmt. 6; see also Bryan Corp.

v. Abrano, 474 Mass. 504, 511 (2016) (stating that duty of loyalty “forms the bedrock of the

attorney-client relationship”). Rule 1.7 is clear: a lawyer is prohibited from representing a client

if that representation is “directly adverse” to another client absent the consent of both clients. See,

e.g., United States v. Arias, 351 F. Supp. 3d 198, 201 (D. Mass. 2019) (“The defendant’s waiver

alone does not cure this conflict because the Massachusetts Rules of Professional Conduct require

both affected clients to agree to waive the conflict and the CW has refused to do so.” (emphasis in

original)).

        Here, all of the defendants effectively concede that, in the event they are convicted, their

interests will be directly adverse to those of U.S.C., creating an actual conflict between their

attorneys and the university.2 (See Abdelaziz Br. at 7; Giannulli Br. at 12; Hodge Br. at 10). The



        2
          As a victim of the offense, U.S.C. will have certain rights in the event that the defendants
are convicted. These include the right to address the Court at sentencing and to describe the harm
that the defendants’ conduct caused, see 18 U.S.C. § 3771(a)(4), and the right to restitution for any
pecuniary loss the university suffered, see 18 U.S.C. § 3663A(b)(4) & (c)(1)(A)(ii). The
                                                  2
        Case 1:19-cr-10080-NMG Document 460 Filed 07/12/19 Page 3 of 15



principal dispute is at what point the direct adversity arises, and whether it requires disqualification

in the absence of U.S.C.’s consent.3

       Latham, on behalf of Giannulli and Loughlin, acknowledges that, even prior to conviction,

cross-examining witnesses from U.S.C. at trial would “would require direct adversity with

U.S.C.,” and proposes to resolve this issue by not cross-examining any U.S.C. representatives, or

participating in the preparation for such cross-examination, “while U.S.C. remains a Latham

client.” (Giannulli Br. at 14). Nixon and Ropes, by contrast—on behalf of Abdelaziz and Hodge,

respectively—contend that there can be no “direct adversity” with U.S.C. before their clients are

convicted, because until that point, U.S.C.’s legal rights will not be adjudicated. (Abdelaziz Br. at

6–7; Hodge Br. at 8–9). This position is both aggressive and legally dubious, as the firms

themselves seem to acknowledge by suggesting that they will rely on co-counsel to cross-examine

any U.S.C. witness.

       As an initial matter, the contention that “direct adversity” is limited to instances implicating

only adjudication of a client’s legal rights and duties is incorrect. In support of this contention,

Ropes and Nixon rely on cases and commentary concerning purely economic adversity that do not




defendants argue that, until U.S.C. actually exercises its restitution rights, any conflict is
“hypothetical and premature,” (see, e,g., Hodge Br. at 10), and dismiss U.S.C.’s interest in seeing
the defendants punished as “an ‘interest’ only in a colloquial sense,” (Giannulli Br. at 16). But
they do not, because they cannot, dispute that U.S.C.’s exercise of such rights—including its
advocacy for the defendants’ punishment and its effort to recover financial losses—would be
directly adverse to the defendants’ interests.
       3
          Notably, even if disqualification is required, the defendants—who are all represented by
multiple law firms—will continue to be represented by highly capable counsel of their choice.
(See, e.g., Giannulli Br. at 2 (noting that Giannulli and Loughlin have a “robust defense team—
made up of several firms working in tandem . . . who will defend them competently and
diligently”); Hodge Br. at 11 (noting that Hodge retained Pepper Hamilton “prior to engaging
Ropes & Gray,” and that firm “remains an integral part of the defense team”); Abdelaziz Br. at 10
(noting that Abdelaziz is represented by Nevada co-counsel)).
                                                   3
        Case 1:19-cr-10080-NMG Document 460 Filed 07/12/19 Page 4 of 15



address the concerns at issue here. (See Abdelaziz Br. at 6–7 (citing, inter alia, Maling v.

Finnegan, Henderson, Farabow, Garrett & Dunner, LLP, 473 Mass. 336 (2016), concerning dual

representation of clients prosecuting similar patents); Hodge Br. at 8–9 (citing Mass. R. Prof.

Conduct 1.7, cmt. 6 and ABA Comm. on Ethics & Prof’l Responsibility, Formal Op. 05-435

(2004), concerning economic adversity)). As the commentary to Rule 1.7 makes clear, “a directly

adverse conflict may arise when a lawyer is required to cross-examine a client who appears as a

witness in a lawsuit involving another client, as when the testimony will be damaging to the client

who is represented in the lawsuit.” Mass. R. Prof. Resp. 1.7 cmt. 6.          Similarly, the ABA has

concluded that “[a] lawyer who in the course of representing a client examines another client as

an adverse witness in a matter unrelated to the lawyer’s representation of the other client . . . . will

likely face a conflict that is disqualifying in the absence of appropriate client consent.” ABA

Formal Op. 92-367 at 1 (Oct. 16, 1992) (emphasis added); see also id. at 3 (explaining that “the

lawyer’s duty of loyalty demands that a client not be concerned with whether the lawyer may

subconsciously be influenced by the differing interests of another,” but that “[w]hen a lawyer is

called upon to cross-examine her own client, the lawyer may well be torn between a ‘soft,’ or

deferential, cross-examination, which compromises the representation of the litigation client, and

a vigorous one, which breaches the duty of loyalty to the client-witness”).

        The potential for such conflict extends to the pre-trial phase of the proceedings. The New

York City Bar Association’s (“NYCBA”) Professional Ethics Committee has explained that it will

“ordinarily” be the case that “‘a lawyer’s taking discovery, whether testimony or documentary, on

behalf of one client, of a third party who is also a client, will present . . . direct adverseness, so as

to be disqualifying under Rule 1.7(a).’” NYCBA Formal Op. 2017-6 at 3–4 (2001) (quoting

NYCBA Formal Op. 2001-3 (2001)).               The exceptions, according to the Committee, are



                                                   4
        Case 1:19-cr-10080-NMG Document 460 Filed 07/12/19 Page 5 of 15



“exceptional.” Id. at 4 (identifying cases where subpoenaing a current client will likely not give

rise to a conflict of interest as those in which “the subpoenaed client is not burdened and has no

objection”). Other jurisdictions have gone further, concluding that “discovery is coercion” and

that serving discovery on a current client invariably entails direct adversity. See California State

Bar Formal Op. 2011-182 (Jan. 2011).

       While Ropes has suggested that Hodge’s defense is likely to focus on his alleged lack of

intent to defraud, rather than any “technical defenses,” (Hodge Br. at 10), none of the defendants

has disclaimed any potential defenses, nor could they reasonably do so at this early stage of the

litigation.4 As the government’s opening brief made clear, such defenses could include: disputing

that U.S.C.’s coaches and athletic administrators owed it a fiduciary duty; suggesting that the

university was aware of or sanctioned its employees’ actions, or that its admissions and athletic

recruitment policies and procedures otherwise condoned those actions; denying that the employees

breached any duties to the university by accepting payments to themselves and to university

accounts over which they exercised discretion; and disputing that the alleged misrepresentations

by the defendants and their co-conspirators were material. (Gov. Br. at 23). Investigating and

pursuing such defenses could involve demanding documents from U.S.C. via subpoena, requesting

to interview U.S.C. witnesses pre-trial, and challenging and confronting U.S.C. witnesses at trial.5



       4
         Latham initially suggested that its defense of Giannulli and Loughlin would focus on their
knowledge and intent, but now contends that “[i]t is far too soon to know with any degree of
certainty what defenses” they will raise. (Giannulli Br. at 18).
       5
         Nixon and Ropes make much of the fact that another defendant, Bruce Isackson—who is
also represented by a law firm that represents U.S.C. in unrelated matters—pled guilty in the
absence of a hearing regarding the potential conflicts. (Abdelaziz Br. at 2–5; Hodge Br. at 14).
As an initial matter, the government did not learn of the concurrent representation until Ropes
advised the government of that fact, after Isackson had already signed a plea agreement. The
government did not learn of U.S.C.’s decision not to waive the conflict until after the hearing itself.
By contrast, the government learned of the conflicts set forth in this motion from U.S.C., which
                                                  5
        Case 1:19-cr-10080-NMG Document 460 Filed 07/12/19 Page 6 of 15



All of these actions would be directly adverse to the interests of U.S.C., which has not consented

to waive the conflict. Accordingly, defense counsels’ representation of both directly adverse

parties is presumptively disallowed by Rule 1.7.

               B. The Representation of the Defendants May be Materially Limited
                  By Defense Counsels’ Obligations to U.S.C.

       Even if the Court were to conclude that the direct adversity alone does not require

disqualification in the absence of U.S.C.’s consent, there remains a significant risk that the law

firms’ representation of the defendants will be materially limited by their concurrent representation

of the alleged victim, and disqualification may yet be required on those grounds.

       While Ropes acknowledges that its concurrent representation of U.S.C. and Hodge could

materially limit its representation of Hodge—prompting it to seek a waiver from Hodge and to

represent that it will not seek to cross-examine any U.S.C. witnesses, (Hodge Br. at 8, 11)—Nixon

disputes even this risk, asserting flatly that “there is no risk” that its representation of Abdelaziz




affirmatively contacted the government to notify it of the conflicts and to advise the government
that it was not waiving them.
         Furthermore, it is not the fact of dual representation by itself that gives rise to direct
adversity. For this reason, there is, in fact, a relevant difference between defendants who have
accepted responsibility for their crimes and those have not. By pleading guilty, Isackson
specifically gave up the defenses, discovery, and cross-examination that create direct adversity
with U.S.C. in the pre-conviction context. The defendants here, on the other hand, dispute that
they victimized the university. Accordingly, the conflicts analysis is different; the conflicts
involving defendants who are challenging their guilt are both more extensive and more serious.
Nevertheless, as noted, the government may yet move for a Foster hearing to the extent any
remaining conflict has not been addressed by the court prior to Isackson’s sentencing. The
government will also seek a conflicts hearing with respect to defendant William McGlashan’s
representation by a law firm that represents U.S.C. in unrelated matters, notwithstanding the fact
that U.S.C. has waived that conflict. (Abdelaziz Br. at 15 n.8). Likewise, the government will
seek hearings prior to the sentencings of defendants Devin Sloane and Gregory Abbott—both of
whom are represented by law firms that also represent Georgetown University in unrelated
litigation—notwithstanding the fact that Georgetown has waived any conflicts.
                                                  6
        Case 1:19-cr-10080-NMG Document 460 Filed 07/12/19 Page 7 of 15



“will be limited by [its] responsibility to maintain USC’s client confidences.” (Abdelaziz Br. at

9). But this contention misses the mark.

       In emphasizing the duty of confidentiality, Nixon gives short shrift to its duty of loyalty.

Rule 1.7 protects both. See, e.g., Altova GmbH v. Syncro Soft SRL, 320 F. Supp. 3d 314, 319 (D.

Mass. 2018) (Rule 1.7 “serves as a prophylactic [measure] to protect confidences that a client may

have shared with his or her attorney . . . [and] safeguard[s] loyalty as a feature of the lawyer-client

relationship.” (further citation and internal quotation marks omitted, alteration in original)); see

also Bryan Corp. v. Abrano, 474 Mass. 504, 511 (2016) (the duty of loyalty “forms the bedrock

of the attorney-client relationship”); Mass R. Prof. C. 1.7 cmt. 1 (“Loyalty and independent

judgment are essential elements in the lawyer’s relationship to a client.”). An ethical wall may in

some circumstances serve as an adequate prophylactic to protect client confidences, but it does not

ensure undivided loyalty.6

       Failing to recognize even the possibility that its duty to Abdelaziz is in tension with its duty

to the client Abdelziz is charged with defrauding, Nixon relies on the “presumption” that a

“‘lawyer will subordinate his pecuniary interests and honor his primary professional responsibility

to his clients in the matter at hand,’” (Abdelaziz Br. at 10 (quoting Bucuvalas v. United States, 98

F.3d 652, 656 (1st Cir. 1996))). But in setting forth that presumption, the First Circuit was



       6
         While each of the firms has properly recognized the need for an ethical wall to prevent
the sharing of information between lawyers representing the defendants and lawyers representing
U.S.C., the extent of these measures is not entirely clear. Latham, for example, represents that
“timekeepers who have performed material work” for either the defendants or U.S.C. do not have
access to case files of the other matter, (Giannulli Br. at 13)—suggesting that at least some
attorneys who perform some work on the matters may have such access, provided that Latham
does not unilaterally deem it “material.” Nixon, for its part, has failed to provide any information
describing the measures it has taken, or when they went into effect. (See Abdelaziz Br. at 9 n.4).
Absent such information, neither the Court nor the government has the ability to assess whether
the measures are adequate, or whether they were taken in a timely manner.


                                                  7
        Case 1:19-cr-10080-NMG Document 460 Filed 07/12/19 Page 8 of 15



describing a situation in which the law firm’s pecuniary interests were “solely speculative,”

involving “the mere possibility of additional work for a former client.” See United States v.

DiCarlo, 575 F.2d 952, 957 (1st Cir. 1978). The presumption does not apply here, where the law

firms’ pecuniary interest is not speculative but actual, insofar as Nixon, Ropes, and Latham

presently represent both U.S.C. and the defendants, and are actively being paid by both. Indeed,

Nixon’s position is undermined by one of the very cases on which it relies, United States v. Zarrab,

in which the parties and the court agreed that Kirkland & Ellis’s concurrent representation of the

defendant and multiple banks that were the alleged victims of his fraud posed an inherent risk of

material limitation.7 No. 15-cr-867 (RMB), 2017 WL 946334 (S.D.N.Y. Feb. 15, 2017). While

the court ultimately denied the government’s motion to disqualify the firm, even though not all of

the bank victims consented to the concurrent representation, id. at *5, the waiver in that case

specified, among other things, that Kirkland attorneys were “unavailab[le] to participate in the

examination or cross examination” of bank witnesses, could “not use or share with” the defendant

“any confidential information obtained in the course of their representation” of the banks, and were

not permitted to “develop[] or advance[e] any argument that the Client Banks were anything but

‘victims’ of [the defendant’s] alleged illegal transactions.” Id. at *3; see also id. at *2 n.4 & 3

(specifying that matters concerning the banks—including discovery and cross-examination—

would be handled by unconflicted co-counsel). Moreover, even with the agreed-upon limitations



       7
          Ropes also relies on Zarrab for the proposition that a law firm can represent both a
defendant and a victim of the defendant without the victim’s concurrence, where the firm
represents the victim in unrelated matters. (Hodge Br. at 6). Ropes argues that, notwithstanding
a material limitation, U.S.C. is not an “affected” client whose consent to the representation is
required under Rule 1.7(b)(4). (Id. at 8). While Zarrab lends some support to that conclusion, the
court offered no analysis of the issue. Other cases interpreting rules that parallel the Massachusetts
rule suggest a contrary result. See United States v. Earley, No. 5:18-CR-00026-9, 2018 WL
3910995, at *11 (S.D.W. Va. Aug. 15, 2018); United States v. Dunlap, No. 2:08-CR-00283-RCJ,
2010 WL 2723166, at *6 (D. Nev. July 6, 2010).
                                                  8
        Case 1:19-cr-10080-NMG Document 460 Filed 07/12/19 Page 9 of 15



on the law firm’s participation, the court’s concerns about the defendant’s right to conflict-free

representation prompted it to solicit an opinion from independent ethics counsel, to appoint

independent counsel to advise the defendant during the conflicts inquiry, and to conduct multiple

hearings on the issue. See id. at *1–2. And, although the court ultimately concluded that

disqualification was not required “at this time,” it cautioned that “these conflict matters must be

closely monitored.” Id. at *5.

       The court’s concerns in Zarrab were well-founded. At the very least, the case demonstrates

that Nixon’s blithe disregard of its responsibilities is untenable, and that a rigorous inquiry—

potentially involving the appointment of independent ethics counsel and independent counsel to

advise the defendants during the inquiry—is required before the court determines whether the

defendants may continue to be represented by Nixon, Latham and Ropes, despite U.S.C.’s failure

to consent.

               C. The Applicability of U.S.C.’s Advance Waiver of Nixon’s
                  Conflicts Requires Further Inquiry

       Nixon argues that U.S.C. waived any conflict by signing an engagement letter containing

an advance waiver that U.S.C. can only revoke by terminating its own representation, but concedes

that determining the waiver’s applicability here would “break new ground.” (Abdelaziz Br. at 15–

17). The government respectfully submits that the Court should make any ultimate determination

on this issue only after conducting an adequate inquiry. See generally Celgene Corp. v. KV Pharm.

Co., No. 07-4819SDW, 2008 WL 2937415, at *5 (D.N.J. July 29, 2008) (noting that courts must

often “look beyond the words in a waiver provision to determine whether the client gave truly

informed consent”).

       An evaluation of the enforceability of an advance waiver in a given case is a fact-intensive

inquiry, and courts have considered factors such as

                                                9
       Case 1:19-cr-10080-NMG Document 460 Filed 07/12/19 Page 10 of 15



               the breadth of the waiver, the temporal scope of the waiver (whether
               it waived a current conflict or whether it was intended to waive all
               conflicts in the future), the quality of the conflicts discussion
               between the attorney and the client, the specificity of the waiver, the
               nature of the actual conflict (whether the attorney sought to
               represent both clients in the same dispute or in unrelated disputes),
               the sophistication of the client, and the interests of justice.

Simpson Strong-Tie Co., Inc. v. Oz-Post Int’l, LLC, No. 3:18-CV-01188-WHO, 2018 WL

3956430, at *13 (N.D. Cal. Aug. 17, 2018) (citation and alteration omitted); see also Galderma

Labs., L.P. v. Actavis Mid Atl. LLC, 927 F. Supp. 2d 390, 394–406 (N.D. Tex. 2013) (considering

similar factors). Nixon cites no cases analyzing how such factors apply in the context of a criminal

proceeding, and the government is aware of none.8

       Notably, the advance waiver contained in U.S.C.’s engagement letter provides as

illustrative examples of the conflicts being waived those concerning U.S.C.’s “debtors, creditors,

and direct competitors,” and refers to Nixon’s representation of “numerous clients . . . over a wide

range of industries and businesses and in a wide variety of matters.” (Abdelaziz Br. at 15). It is

implausible to suggest that a client agreeing to an advance waiver couched in terms of business

disputes could be said to have been fully informed that it was waiving its right to object to its law

firm’s representation of defendants accused of criminally defrauding it. See Mass. R. Prof. Resp.

1.7 cmt. 22 (“The more comprehensive the explanation of the types of future representations that

might arise and the actual and reasonably foreseeable adverse consequences of those

representations, the greater the likelihood that the client will have the requisite understanding.

Thus, if the client agrees to consent to a particular type of conflict with which the client is already



       8
          While Nixon notes that the right to counsel of one’s choice is weightier in a criminal case
than in a civil one, (see Abdelaziz Br. at 17), so, too, is the need to protect a defendant from
conflicts. See, e.g., Harris by & Through Ramseyer v. Blodgett, 853 F. Supp. 1239, 1272 (W.D.
Wash. 1994) (“In a criminal context, the need to protect the criminal defendant from conflict of
interest is greater than in a civil case.”).
                                                  10
       Case 1:19-cr-10080-NMG Document 460 Filed 07/12/19 Page 11 of 15



familiar, then the consent ordinarily will be effective with regard to that type of conflict.”

(emphasis added)). That U.S.C. has objected to Nixon’s representation of Abdelaziz in this

litigation notwithstanding the waiver underscores this point.

       II.     The Defendants’ Proposed Use of Conflict Counsel
               Presents Additional Problems

       The defendants all propose to resolve any conflicts issue by having co-counsel cross-

examine U.S.C. witnesses. (Abdelaziz Br. at 10; Hodge Br. at 11; Giannulli Br. at 14). But the

centrality of U.S.C. to the allegations renders that proposal problematic.

       Abdelaziz, Hodge, Giannulli, and Loughlin are each charged with participating in the

bribery conspiracy by agreeing to use bribery and other forms of fraud to have their children

admitted to U.S.C. as purported athletic recruits. While the defendants may choose to focus their

defense on their own knowledge and intent, it strains credulity to suggest that they will simply

concede that U.S.C. was defrauded in a material way—and, as noted, they decline to make any

such representation. Instead, they dismiss such defenses as “technical” and “peripheral,” (Hodge

Br. at 10-11), or as “background matters,” (Abdelaziz Br. at 12). But whether there was a scheme

to defraud, whether it involved the misrepresentation of material facts or matters, and whether it

involved bribes or kickbacks, is hardly “peripheral” or a “background matter.” These are elements

of the charged crimes, and the defendants will undoubtedly challenge some or all of them.

       Pursuit of such defenses will entail not only cross-examination of U.S.C. witnesses but

likely also discovery aimed at U.S.C., and effective presentation of those defenses will necessarily

extend beyond witness testimony to opening statements and closing arguments. The use of conflict

counsel to handle the cross-examination of U.S.C. witnesses does not even purport to address these

manifestations of the conflict. See United States v. Bikundi, 80 F. Supp. 3d 9, 21 (D.D.C. 2015)

(rejecting conflict counsel arrangement where the conflict “extend[ed] beyond just the cross-

                                                11
       Case 1:19-cr-10080-NMG Document 460 Filed 07/12/19 Page 12 of 15



examination of [co-defendant] and infect[ed] every aspect of the trial presentation”); United States

v. Locascio, 357 F. Supp. 2d 536, 557 (E.D.N.Y. 2004) (rejecting conflict counsel arrangement

where court was “not convinced that the use of an independent counsel would suffice to eliminate

the conflicts in their entirety” because “the specter of Ms. Jaffe as a potential witness and the

impact of her testimony will extend beyond her mere cross-examination; it will permeate the entire

trial, including the opening statement, summation, and advice to [defendant] as to whether or not

he should testify”).

       Moreover, even with respect to cross-examination, the defendants now concede—contrary

to their earlier representations—the very concerns the government identified in its opening brief:

that lead counsel will not be walled off from such defenses that are adverse to U.S.C., and that

conflict counsel will not prepare them in isolation. Thus, having previously represented to the

government that it would “recuse itself entirely from . . . cross-examination [of any U.S.C.

witnesses], as well as all underlying strategic advice . . . [and] any aspect of the case that concerns

restitution to U.S.C.,” (Gov. Br., Exhibit B, at 2 (emphasis added)), Latham now backtracks,

promising only to recuse itself from participation in “any cross-examination of U.S.C. witnesses

or . . . any restitution proceedings that might arise,” (Giannulli Br. at 1).    And it goes further,

making explicit that “[c]o-counsel are full members of the defense team—and will remain fully

involved in all keys aspects of the case, including formulating the overall defense strategy.” (Id.

at 19 (internal quotation marks omitted)). Nixon similarly represents that it “has committed only

that it will not cross-examine any USC witness at trial,” and that “[n]o further restriction . . . is

necessary.” (Abdelaziz Br. at 10 n.6 (emphasis added)). Yet ample authority makes clear that this

is not enough. The NYCBA Professional Ethics Committee, for example, has said that conflicted

counsel “‘may not assist, or otherwise participate with, new counsel in litigating against her own



                                                  12
       Case 1:19-cr-10080-NMG Document 460 Filed 07/12/19 Page 13 of 15



client.’” NYCBA Formal Op. 2017-6 at 6 (2001) (quoting NYCBA Formal Op. 2001-3 (2001)).

The Committee explained that “[t]his means that the lawyer may not instruct the other lawyer or

strategize on the best way to proceed or indicate which evidence already developed pertains to the

case against the other client.” NYCBA Formal Op. 2001-3 (2001). Likewise, the parties and court

in Zarrab—a case on which the defendants rely—agreed that the law firm could not participate in

“advancing” or “developing” “any argument that the Client Banks were anything but ‘victims’ of

the defendant’s conduct.” 2017 WL 946334, at *3 (emphasis added). The rationale is clear: absent

such limitations, “conflict counsel” is not, in fact, conflict counsel. The limitations on the law

firms’ representation of the defendants vis-à-vis U.S.C. must be adequate to eliminate potential

conflicts, and absent a bar on the firms’ participation in all underlying strategic advice concerning

defenses that implicate U.S.C.—which would itself be problematic9—they are not.

           Finally, in the case of Giannulli, the inadequacy of the proposed conflict-counsel

arrangement is exacerbated by the fact that the defendant’s proposed conflict counsel—the 11-

member law firm of Donnelly, Conroy & Gelhaar, LLP (“DCG”)—also represents Davina

Isackson, a cooperating witness for the government. While DCG represents that it, too, has

implemented an ethical wall, (see Giannulli Br. at 5 n.1), it is highly questionable, even assuming

the best intentions by highly ethical counsel, that such a wall could adequately safeguard client

confidences in a firm of DCG’s size. See, e.g., United States v. Stein, 410 F. Supp. 2d 316, 325

(S.D.N.Y. 2006) (rejecting adequacy of ethical wall in 13-member firm, citing the “relatively

intimate environment” and the highly-publicized nature of the case, despite “good faith of all



       9
         See Restatement (Third) of The Law Governing Lawyers § 121, cmt. c(iii) (2000) (“Some
conflicts can be eliminated by an agreement limiting the scope of the lawyer’s representation if the
limitation can be given effect without rendering the remaining representation objectively
inadequate.” (emphasis added)).


                                                 13
       Case 1:19-cr-10080-NMG Document 460 Filed 07/12/19 Page 14 of 15



concerned”); United States v. Uzzi, 549 F. Supp. 979, 984 (S.D.N.Y. 1982) (disqualifying 11-

member firm based on doubts that ethical wall could prevent disclosures in a firm that size).

DCG’s involvement as “conflict counsel” therefore only serves to introduce more conflict.10

                                          CONCLUSION

       For the foregoing reasons, the government respectfully requests that the Court conduct an

inquiry to determine whether Ropes, Latham, and Nixon may continue to represent the U.S.C.

defendants in light of the conflicts set forth above.

                                                        Respectfully submitted,

                                                        ANDREW E. LELLING
                                                        United States Attorney


                                               By:       /s Alexia R. DeVincentis
                                                        ERIC S. ROSEN
                                                        JUSTIN D. O’CONNELL
                                                        LESLIE A. WRIGHT
                                                        KRISTEN A. KEARNEY
                                                        ALEXIA R. DEVINCENTIS
                                                        Assistant United States Attorneys

Date: July 12, 2019




       10
          Irrespective of the resolution of the government’s motion concerning the law firms’
concurrent representation of the defendants and U.S.C., the government respectfully submits that
any continued representation of Giannulli by DCG requires a hearing.


                                                  14
       Case 1:19-cr-10080-NMG Document 460 Filed 07/12/19 Page 15 of 15



                                  CERTIFICATE OF SERVICE

       I hereby certify that this document filed through the ECF system will be sent electronically

to the registered participants as identified on the Notice of Electronic Filing (NEF) and paper

copies will be sent to those indicated as non-registered participants.



                                                       /s Alexia R. DeVincentis
                                                      ALEXIA R. DEVINCENTIS
                                                      Assistant United States Attorney

Date: July 12, 2019




                                                 15
